SULLIVAN, J.
Epitomized Opinion.
The original action was brought in the municipal court of Cleveland wherein Moran sought to recover for services rendered to Siemon in the organization of a corporation which was not completed. Moran claims that fair value of said services was $121.10 of which only $20 has been paid. Judgment in the municipal court was in favor of Moran.
In prosecuting error Siemon claims among other things, that the lower court over his objection, erred in admitting the evidence of Moran, and that the judgment is contrary to law and the weight of evidence.
He .also alleges that Moran tried to bind him, in a conversation that took place between him and his associates, relating to the fact that he intended to retain Moran for legal services; and that Moran thus.tried to show he (Siemon) was a partner. The Court of Appeals held: . . ¡
1. That Moran in his statement of claim did not allege the existence of a partnership, so that evidence attempting to prove Siemon *124was a partner is incompetent and prejudical to his rights.
Attorneys—Melville W. Vickery for Siemon; W. A. Moran for himself; both of Cleveland.
2.The cross examination of one, Bartlett-, another incorporator and an associate of Sie-mon, was error because Bartlett was not an adverse party; the issue in the case being whether Siemon was liable. The lower court thus committed prejudical error and judgment is reversed.